Citation Nr: 9927830	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-45 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for amputation of the 
right middle finger.  

2.  Entitlement to service connection for vocal cord damage 
and a nasopharyngeal tumor as a result of exposure to 
herbicides.

3.  Entitlement to service connection for lapse of attention 
as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service July 1965 to June 
1968.  He also served in the Iowa National Guard from October 
1971 to October 1972.  This matter comes before the Board of 
Veterans' Appeals on appeal from various rating 
determinations of the Chicago Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

In its September 1996 remand, the Board listed the issue of 
service connection for a right finger amputation as "Whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for amputation of 
the right middle finger".  The veteran's representative, in 
his July 1999 written argument, indicated that the issue 
should have been listed as entitlement to service connection 
for amputation of the right middle finger as the veteran 
filed a notice of disagreement with the original July 1988 
rating determination in January 1989, which the RO failed to 
address.  

A review of the record demonstrates that following the July 
1988 rating determination, the veteran sent a letter to the 
Illinois Department of Veterans Affairs indicating that he 
could not begin to express his dismay about the mishandling 
of his claim.  He noted that it was his belief that he was on 
active duty at the time his finger was amputated.  The letter 
was forwarded to the RO and received in January 1989.  No 
further action was taken with regard to this letter.  

A notice of disagreement is "[a] written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and 
desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the 
Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201 
(1998). 

In his letter, the veteran expressed dismay over the way his 
claim was handled.  He also indicated that it was his belief 
that he was on active duty at the time his finger was 
amputated.  The veteran expressed disagreement with the 
decision and identified the issue of amputation as one he 
disagreed with.  The Board is of the opinion that this 
constitutes a valid notice of disagreement.  As such, the 
issue of service connection for amputation of the right 
middle finger remains in an open status.  

The RO has not issued a statement of the case in response to 
the notice of disagreement.  This issue must be remanded to 
the RO for the issuance of a statement of the case.  Ledford 
v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 
F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 
(1998). 

The Board further notes that in an October 1998 letter, the 
veteran's representative requested that the veteran be 
allowed to appear at a hearing before local VA personnel to 
support his claim.  In April 1999, the veteran submitted a 
form 1-9 indicating that he did not want a hearing before a 
Member of the Board.  On the Form 9, it specifically 
indicated that the veteran should not use this form to 
request a hearing before a VARO hearing officer.  

While the veteran has indicated that he does not wish to 
appear before a Member of the Board, he has not withdrawn his 
request for a hearing before a local hearing officer at the 
RO.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should issue a statement of 
the case covering the issue of service 
connection for a right finger amputation, 
decided in a July 1988 rating 
determination, which the veteran 
disagreed but was not issued a statement 
of the case.  A statement of the case 
should be provided to the veteran and he 
should be advised of the requirements 
necessary to perfect a timely appeal.

2.  The RO should schedule a hearing for 
the veteran before a hearing officer at 
the local RO.  The RO should note that 
the veteran appears to have changed his 
address.  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case as to any issue for which a valid 
notice of disagreement has been submitted.  They should be 
afforded the requisite opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration of those issues for which a valid substantive 
appeal has been submitted.  No action is required of the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



